ORDER

PER CURIAM.
Ronald L. Woodruff appeals the judgment of the trial court dissolving his marriage to Carolyn J. Woodruff and ordering him to pay her $100,000 in satisfaction of the division of the marital property and $1,000 in partial attorney’s fees because he was awarded the primary marital asset. We affirm.
We have reviewed the briefs of the parties and the record on appeal. There is substantial evidence in the record to support the trial court’s judgment and we find no error of law. An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. A memorandum setting forth the reasons for affirming the judgment is provided for the information of the parties. We affirm the judgment pursuant to Rule 84.16(b).